Citation Nr: 0421342	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

L. M. Davis, Counsel



INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from May 1960 to May 1964.

A rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina denied 
service connection for a left knee disability.  The veteran 
appealed that decision to the Board of Veterans' Appeals 
(Board).  

In July 2000, the veteran presented testimony at a personal 
hearing before the undersigned Acting Veterans Law Judge via 
video conference from the RO.  In September 2000, this case 
was remanded by the Board to the RO for additional 
evidentiary development.  

In an April 2002 decision, the Board denied entitlement to 
service connection for a left knee disability.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims ("the Court").  In an order 
dated November 12, 2003, the Court vacated the Board's April 
2002 decision in light of the Veterans Claims Assistance Act 
of 2000 (VCAA) and remanded for compliance with VCAA.


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a left 
knee defect, infirmity, or disorder prior to his entry into 
active duty.

2.  The veteran currently has a diagnosis of medial 
compartment narrowing post medical meniscectomy with residual 
chondromalacia which is related to service.




CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a left 
knee defect, infirmity, or disorder existed prior to service 
and the presumption of soundness is not rebutted.  38 
U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2003).

2.  A left knee disability, currently diagnosed as medial 
compartment narrowing post medical meniscectomy with residual 
chondromalacia, was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

The Court has remanded this case to the Board for VCAA 
compliance.  The veteran has not been issued a VCAA letter.  
However, in the interim, the veteran submitted competent 
medical evidence as well as lay evidence in support of his 
claim.  In light of this evidence in conjunction with the 
record, the Board finds, as set forth below, that his claim 
may be granted in full at this time.  Thus, there is no 
prejudice or harm to the veteran with regard to the VCAA 
deficiency.  

Factual Background

In a report of medical history completed on enlistment in May 
1960, it was noted that the veteran had been rejected for 
enlistment in the Army due to scar tissue on his left calf 
because it was felt that combat boots might irritate the 
tissue.  In a report of physical examination also completed 
at enlistment, it was noted that the veteran's lower 
extremities were found to be normal.  The presence of a burn 
scar was noted on his left leg.

The veteran's service medical records reveal that, later in 
May 1960, he complained of pain and swelling in his left 
knee.  He reported a history of having hurt his knee while 
skating two months before.  He indicated that his knee had 
been bothering him, but that the pain was particularly bad 
that morning.  Examination revealed marked swelling and 
fluctuation of the periarticular soft tissue of the left 
knee, but no fluctuation of the patella.  He was given a 
diagnosis of periarticular effusion of the left knee.  The 
veteran was treated with an Ace wrap for several weeks.  He 
complained of similar symptoms on several other occasions 
throughout the next month.  The last notation regarding these 
complaints was in a June 1960 clinical note, which reveals 
that some swelling was again observed in his left knee.  The 
examiner noted an impression of left knee sprain.

No additional complaints were reported relating to the lower 
extremities until October 1960, when the veteran complained 
of left leg pain of approximately four weeks' duration.  It 
was noted that he had a past history of burns on his left 
leg, which required skin grafting nine years before.  The 
veteran reported that, while he was in boot camp, he fell and 
injured his left knee.  He reported that he experienced some 
swelling following that injury and that he required physical 
therapy.  Physical examination was found to be within normal 
limits.  The examiner noted that the veteran was treated with 
several days of bedrest and that he had no further 
complaints.

Subsequent service medical records are negative for any 
complaints or treatment regarding the veteran's left knee.  
In a report of medical history completed at separation in 
April 1964, the veteran reported no history of a trick or 
locked knee.  Physical examination conducted at separation 
revealed no defects in the left knee.

Post-service medical records show that, in July 1973, the 
veteran was admitted to a private hospital to undergo a left 
knee arthrotomy.  It was noted that he had been seen earlier 
that month after complaining of his left knee having given 
out.  Examination at that time had revealed flexion 
contracture of at least 20 degrees, but no effusion or 
ligamentous instability.  It was also noted that he had 
sustained an injury to his left knee while playing softball 
in May 1972, and that a physician had aspirated 20 cc of 
blood at that time.  X-rays of the left knee were found to be 
normal, but the veteran reported experiencing at least two 
episodes of his knee having given way since May 1972.  During 
his admission in July 1973, the veteran underwent a medial 
meniscectomy of the left knee for a bucket handle tear of the 
medial meniscus.  His postoperative course was noted to be 
essentially uneventful.

Subsequent clinical records reveal no further complaints or 
treatment regarding the left lower extremity until February 
1989.  A private clinical note dated in that month shows that 
the veteran received injuries to his face, neck, and right 
shoulder when he was beaten by two men.  Although no injuries 
to the left knee were found during his initial examination, 
the physician noted later that month that the veteran was 
experiencing "less pain" in his right shoulder, face, and 
left knee.

In October 1995, the veteran filed a formal claim of 
entitlement to service connection for a left leg disability.  
He reported that he had been in a cast for six weeks in the 
military because he had broken bones.  He also reported that 
he was currently experiencing pain and swelling in his left 
leg, and that his leg felt weak and often gave out on him.

VA treatment records reveal that, in April 1996, the veteran 
was treated for "severe sciatica" at the VA Medical Center 
(VAMC) in Durham, North Carolina.  The following month, he 
reported experiencing good relief after taking Ibuprofen.  In 
July 1996, the veteran underwent a left lumbar 4-5 herniated 
nucleus pulposus.  He reportedly tolerated the procedure well 
and left the operating room in stable condition.

In August 1996, the veteran was readmitted to the VAMC in 
Durham after developing an acute onset of pain in the left 
leg and foot drop.  It was noted that he was only two weeks 
status post for a left lumbar 4-5 herniated nucleus pulposus.  
He subsequently underwent a left secondary lumbar 4-5 
diskectomy for recurrent disk.  Several days later, the 
veteran underwent an electromyography (EMG) and nerve 
conduction studies.  It was determined that he had an 
abnormal but suboptimal study.  Because his acute symptoms 
were only three weeks old and therefore of insufficient 
length to allow for the development of spontaneous activity, 
it was noted that the study could not rule out the presence 
of new L5 radiculopathy.  However, because his symptoms were 
broader than an L5 distribution, it was further noted that 
the EMG would suggest that there was at least a 
suprasegmental component of the weakness in his left leg.  
The Discharge Summary reflects that he was given a diagnosis 
of left lumbar 4-5 partial hemilaminectomy and diskectomy.  
No distinct diagnoses were noted regarding the veteran's left 
lower extremity or left knee.

Subsequent VA treatment records reveal periodic complaints of 
pain in multiple joints, including the left knee.  In April 
1997, the veteran was evaluated for chronic pain in his left 
leg, back, and right shoulder.  In an October 1997 clinical 
note, an examiner indicated that he was experiencing 
arthritic pain in the back and shoulder, and cramps in the 
left leg.  In a December 1997 clinical note, an examiner 
noted a diagnosis of severe traumatic arthritis in multiple 
joints, but did not specifically mention the left knee.  The 
next notation pertaining to the veteran's left lower 
extremity is a September 1998 clinical note in which an 
examiner indicated a diagnosis of arthritis in the back and 
legs.

In July 2000, the veteran presented testimony at a personal 
hearing before the undersigned.  He stated that he did injure 
his left knee while skating, as he reported in May 1960, but 
did not have any problems with his knee after that injury.  
He testified that his first problems began after he injured 
his knee in fall in boot camp.  The veteran explained that 
his knee never stopped bothering him after that, but that he 
experienced a greater injury when he was struck in the knee 
with a buoy several months later.  He indicated that he was 
sent for treatment to Norfolk Naval Hospital, where his knee 
was placed in an Ace bandage.  The veteran testified that his 
knee continued to bother him throughout the remainder of 
service, but that he treated himself with medication.  He 
reported that he did not seek further treatment until 1972 
when his knee locked up.  He stated that he had continued to 
experience recurring pain and swelling in his knee since that 
time.

During his July 2000 hearing, the veteran submitted 
additional documentary evidence in support of his claim.  One 
of these documents was a May 2000 letter from a VA physician, 
Dr. W.S., who indicated that he had treated the veteran for 
chronic pain in his left knee.  The physician noted that the 
veteran had a history of a medial meniscus tear of the left 
knee, status post-medial meniscectomy in July 1973.  Dr. W.S. 
noted that there was some question as to when the original 
injury occurred, but that, based upon a review of his 
military record dated in May 1960, he believed that it was 
likely that the injury occurred while serving in the 
military.

During his hearing, the veteran also submitted a signed 
statement from T.W., who was his service manager at a car 
dealership from 1968 to 1973.  T.W. indicated that the 
veteran had missed an average of three to four days a month 
due to problems with his left knee.  The veteran also 
submitted a statement from B.M., who was his service manager 
from 1973 to 1976.  B.M. indicated that the veteran had 
experienced problems with his left knee while they were 
working together, and that he had missed an average of three 
to five days per month.

In September 2000, the Board remanded this case for 
additional evidentiary development.  The Board instructed the 
RO to obtain all available recent treatment records 
concerning the veteran's claimed left knee disability and all 
records used by the Social Security Administration (SSA) in 
reviewing the veteran's claim for disability benefits from 
that agency.  The Board also instructed the RO to provide the 
veteran with a VA orthopedic examination in order to 
determine whether the veteran had a left knee disability 
prior to his entrance into service, and, if so, whether that 
disability increased during his military service.  If no 
preexisting disability was found, the examiner was to comment 
on whether any initial manifestations of the veteran's 
claimed disability were shown during service or whether his 
current disability was related to the 1972 softball injury or 
to some other post-service intercurrent or superceding 
injury.

In a signed statement dated in November 2000, the veteran 
reported that he had been receiving treatment for his left 
knee disability from the VAMC in Durham, North Carolina since 
1994.  He indicated that this was his primary care facility 
and that he was not receiving treatment from any other 
physicians.

Thereafter, in February 2001, the RO obtained the veteran's 
records from the SSA.  These records show that, in October 
1996, the veteran was provided with an examination by the 
SSA.  The examining physician noted an impression of 
herniated disc syndrome, radiculopathy on the left side, 
hypertensive vascular disease, and deformity of the hands 
bilaterally.

In March 2001, the veteran underwent a VA orthopedic 
examination.  In his report, the VA examiner provided a 
discussion regarding the veteran's medical history as 
documented in the claims folder.  After conducting a physical 
examination, the examiner concluded that the veteran did have 
a current left knee disability, which he diagnosed as 
"meniscus injury, remote with medial meniscectomy with 
residual chondromalacia and arthritis of the left knee with 
painful reduced motion."  The examiner concluded that this 
disability did not exist prior to the veteran's military 
service nor did it exist when he left military service in 
1964.  In this regard, the examiner noted that there was no 
mention of any history or symptoms pertaining to the left 
knee at the time of the veteran's separation.  The examiner 
determined that the veteran's current left knee disability 
was proximately due to his 1972 softball injury or other 
post-service injury to his left knee.  The examiner noted 
that it was not unusual for someone to progress from 
cartilage or meniscus ligament tears requiring surgery to 
further deterioration of cartilage and subsequent traumatic 
or degenerative arthritis in the involved joint.  The 
examiner therefore found that this was the most likely 
explanation for the veteran's current left knee disability.

X-rays obtained of the left knee in March 2001 showed loss of 
joint space in the medial compartment and marginal 
osteophytes present medially.  The interpreting physician 
noted that there were also posterior patellar osteophytes, 
but no knee effusion and no other abnormalities present.  The 
physician noted an impression of moderate degenerative joint 
disease.

In August 2001, the RO requested medical records from Dr. 
E.E., who performed the veteran's disability examination for 
SSA.  Among the records subsequently received from this 
physician was a June 2000 letter in which Dr. E.E. noted that 
the veteran had asked him to review his medical records in 
regard to a claim for a service-connected disability.  In 
this letter, the physician discussed the veteran's service 
medical records and the 1973 hospital report, and concluded 
that "there is no medical evidence to indicate that I can 
categorically say his problems occurred as a result of being 
service connected."

In December 2003, the veteran submitted additional lay 
evidence.  In a letter from the veteran's wife, she stated 
that she met the veteran in September 1961 and they married 
in April 1962.  From the time she met the veteran, the 
veteran had pain and swelling in his left knee, instability, 
and that he walked with a limp.  The veteran's wife is not 
competent to diagnose specific disability nor opine as to 
etiology thereof, but she is competent to report what she 
observed, as she indicated.  In addition, in two statements 
from former co-workers, it was indicated that from 1965 to 
1972, the veteran was observed to have left knee problems.

In April 2003, the veteran was treated by E.A., M.D., for 
left knee disability.  The diagnosis was medial compartment 
narrowing status post medial meniscectomy.  The physician 
opined that the veteran's current left knee disability 
originated with his inservice knee injury.  The physician 
stated that he had reviewed the service and post-service 
medical records.  Also, in April 2003, two statements were 
furnished by C.P., M.D., who stated that although the veteran 
injured his left knee playing softball in 1972, it was his 
opinion that current left knee disability originated during 
service.  He referenced the service medical records and 
documented treatment of the veteran's left knee which was 
indicative of a review of the record.


Analysis

The veteran is seeking entitlement to service connection for 
a left knee disability.  He essentially contends that he did 
not have a left knee disability prior to service and that his 
left knee disability developed as a result of two injuries 
sustained in service.  Specifically, he points to an incident 
in which he allegedly injured his left knee in a fall during 
service and an incident in which he was reportedly struck by 
a buoy.

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show that he served 
during combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that arthritis 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 U.S.C.A. § 
1111.

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The service medical records as well as correspondence from 
the veteran indicates that the veteran injured his left knee 
shortly before his enlistment in the U.S. Coast Guard.  
Specifically, the Board notes that the veteran reported to 
his inservice examiners that he injured his left knee while 
skating two months prior his enlistment.  The veteran was 
competent to state that he had injured his knee.  The veteran 
was not competent to state that he had a left ankle knee 
defect, infirmity, or disorder from that injury.

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111 of the statute, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).

In this case, the veteran had an injury to his left knee 
before service entry.  VA law and regulations require that 
there is clear and unmistakable evidence that a left knee 
defect, infirmity, or disorder existed prior to service.  In 
this case, although the veteran reported a left knee injury 
prior to service, there is no evidence that this alleged 
injury resulted in any left knee defect, infirmity, or 
disorder, much less any functional impairment.  The veteran 
himself does not allege that he had a left knee defect, 
infirmity, or disorder prior to his service entry.

Moreover, the Board notes that in Miller v. West, 11 Vet. 
App. 345, 348 (1998), the Court held that a veteran's self- 
report that he had previously suffered from "depression or 
excessive worry," in-service clinical records reflecting a 
pre-service diagnosis of a psychiatric disability, and an in- 
service medical board that found the veteran's psychiatric 
disability preexisted service were insufficient to rebut the 
"presumption of soundness" as was found in 38 U.S.C.A § 1111, 
because these records "were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  As in Miller, there 
is no contemporaneous medical evidence of record to support 
the conclusion that the veteran had a left knee defect, 
infirmity, or disorder which preexisted his entry into active 
duty in May 1960.

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a left knee defect, infirmity, or 
disorder prior to his entry into active duty.  Thus, there is 
no clear and unmistakable evidence that a left knee defect, 
infirmity, or disorder existed prior to service and the 
presumption of soundness is not rebutted.

With respect to the veteran's burn scars of the left leg, the 
Board notes that the veteran has never contended that these 
scars are in any way related to his claimed left knee 
disability and there is no medical evidence of record 
suggesting that such is the case.  In fact, the weight of the 
evidence suggests that these scars are unrelated to his 
claimed knee disability, as they have been repeatedly found 
to be asymptomatic on examination.  Thus, the Board believes 
that the fact that these scars were noted at enlistment, and 
have therefore been shown to have preexisted service, to be 
essentially irrelevant to the present claim.

Having found that the presumption of soundness has not been 
rebutted, the Board will now turn to the question of whether 
the veteran's current claimed left knee disability was 
incurred as a result of his military service.  As discussed 
in detail above, the veteran contends that his current left 
knee disability is due to two injuries he allegedly sustained 
while on active duty.

In this case, there is conflicting medical evidence.  

The examiner who conducted the March 2001 VA orthopedic 
examination determined that a left knee disability did not 
exist when the veteran left the military in 1964.  In support 
of this conclusion, the examiner pointed to the veteran's 
service medical records, which show that no complaints were 
noted regarding left knee problems after October 1960 and 
that no defects were found in the left knee during his 
separation physical.  Although the examiner concluded that 
the veteran did have a current left knee disability, which he 
diagnosed as residual chondromalacia and arthritis with 
painful reduced motion, he found that this disability was 
proximately due to the veteran's 1972 softball injury or to 
some other post-service injury to his left knee.  The 
examiner explained that it was not unusual for someone to 
progress from cartilage or meniscus ligament tears, as the 
veteran experienced in 1972, to degenerative arthritis in the 
involved joint.

Dr. E.E. stated that "there is no medical evidence to 
indicate that I can categorically say his problems occurred 
as a result of being service connected."

Conversely, in a May 2000 opinion letter, Dr. W.S. concluded 
that the veteran's left knee disability was incurred in 
service.  However, the Board notes that the only record cited 
by the physician in support of his finding was the October 
1960 service medical record showing that he was treated for 
pain in his left leg.  There is no indication that the 
physician had access to the veteran's remaining service 
medical records or to his post- service medical records.  
Although Dr. W.S. did note that the veteran underwent surgery 
for a medial meniscus tear in 1973, the physician did not 
mention the 1972 softball injury that was discussed in the 
report of that hospitalization.  The Board therefore believes 
that the physician either did not have direct access to this 
record, and thus failed to mention this injury as a result, 
or that the physician had access to this record but still 
failed to offer any opinion as to the impact of the 1972 
softball injury on the veteran's claimed left knee 
disability.  In any event, because no discussion is offered 
as to the impact of the veteran's 1972 injury, and no 
rationale to support any conclusions in that regard, the 
Board believes this opinion to be based on an incomplete 
review of the veteran's documented medical history.  For this 
reason, the Board finds this opinion to be of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [an 
opinion based upon an inaccurate factual premise has no 
probative value]; see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

However, there are two more supporting medical opinions which 
do have probative value.  Dr. E.E. and Dr. C.P. opined that 
the veteran's current left knee disability, diagnosed as 
medial compartment narrowing status post medial meniscectomy, 
originated with his inservice knee injury.  Both physicians 
reviewed the veteran's record to include service medical 
records.  Dr. C.P. also specifically addressed the softball 
injury, but concluded that this was not the etiological 
reason for the current left knee disability, rather, the 
inservice injury was the reason for current left knee 
disability.  

Thus, in viewing the probative competent evidence, the Board 
has a VA medical opinion, based on a review of the record, 
which finds no relationship between current left knee 
disability and two private opinions, also based on a review 
of the record, which find that there is such a relationship.  
In addition, there is supporting lay evidence which dates the 
observation of the veteran's left knee problems back to at 
least 1961 and from that point onward.  This lay evidence 
provides continuity of symptomatology from service to 
diagnosed post-service left knee disability.  

In sum, there is competent evidence establishing treatment 
and diagnosis of left knee disability during service.  In May 
1960, the veteran exhibited marked swelling and fluctuation 
of the periarticular soft tissue of the left knee.  The 
diagnosis was periarticular effusion of the left knee.  In 
June 1960, some swelling was again observed in his left knee 
and the impression was left knee sprain.  The veteran was 
separated from service in May 1964.  The lay evidence 
establishes that the veteran was observed to have left knee 
problems from 1961, during service, until many years later, 
post-service.  Although the veteran injured his left knee 
playing softball in 1972, competent evidence establishes that 
currently diagnosed left knee disability to related to 
service and not the post-service injury.  

Although there is a VA medical opinion which finds that 
currently diagnosed left knee disability is not related to 
service, this opinion is outweighed by the two conflicting 
medical opinions as they are supported by the record and the 
lay evidence.  

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the veteran's 
claim or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, 
the evidence supports the veteran's claim.  Therefore, 
service connection for a left knee disability, currently 
diagnosed as medial compartment narrowing post medical 
meniscectomy with residual chondromalacia, is granted.


ORDER

Service connection for a left knee disability, currently 
diagnosed as medial compartment narrowing post medical 
meniscectomy with residual chondromalacia, is granted.  



	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



